 



Exhibit 10.2
GARDNER DENVER, INC.
EXECUTIVE AND DIRECTOR STOCK REPURCHASE PROGRAM
On July 24, 2007, the Board of Directors approved a Stock Repurchase Program for
the Company’s executive staff and Board of Directors. This Program replaced the
program previously approved on May 6, 2003. The purpose of this program is to
provide a means for executives and directors to sell Gardner Denver common
stock, with a goal of obtaining sufficient funds to meet tax obligations which
arise from the exercise, grant or vesting of incentive stock options, restricted
stock or performance shares. The repurchase of these shares from the executives
and directors will also mitigate any potential disruption to an orderly trading
market, which could result if the trades were effected through securities
brokers, due to the Company’s relatively small average trading volume.
In order for the Company to engage in the repurchase of its common stock, all
material information must be thoroughly disseminated to the public. Therefore,
the Company will not be able to repurchase stock, either in open market
transactions or privately from the executive staff, during a blackout period.
Standard blackout periods occur from the end of a quarter until three days after
the public release of financial results. The Company will also not be able to
repurchase shares when material information, such as a pending acquisition, is
not publicly disseminated. Repurchases will also not be available on days
designated as Company holidays, even though such days are still valid trading
days.
In order to participate in the repurchase program, an executive or director must
notify the Vice President, Corporate Secretary, or in his absence the Vice
President, Finance and CFO, of the intention to sell shares. This notification
should be provided on the attached form and be accompanied by a letter from
KPMG, or some other tax professional, stating that the purpose of the sell
transaction is primarily to fulfill tax obligations and for tax planning
purposes. The executive or director must deliver the stock certificate(s) to the
Vice President, Corporate Secretary of Company, or his designated alternate, on
the date of the sale. These certificates must represent at least the total
number of shares to be sold. They should be signed in the same name as appears
on the face of the certificate, with the signature guaranteed by a member of the
Medallion Guaranty Program. Notarization is not acceptable. “Gardner Denver,
Inc.” should be inserted in the “assignee” blank on the back of the certificate.
If the number of shares represented by the certificate(s) exceeds the number of
shares to be sold, the Company’s transfer agent will issue a new certificate
reflecting the remaining shares. The new certificate will be dated as of the
sale date. The seller is responsible for maintaining accurate records which
trace the origin and cost basis for this new certificate. The Company will also
accept the tender of stock electronically (i.e. via DWAC transaction) from the
seller’s broker. However, additional documentation and processing time will be
required for this type of transaction, so the seller should plan accordingly.
The sales price under this program will be the market close price of the
Company’s common stock on the composite tape of the New York Stock Exchange on
the date of the repurchase. A check will be issued by the Company within three
business days of the sale transaction.

 



--------------------------------------------------------------------------------



 



The determination to sell shares under this program is final and must be
submitted either on the day of the sale or no later than prior to the initiation
of trading the following day. If the following day is a holiday for trading
purposes but not for the business of the Company, the seller may choose the
holiday as his or her sale date, using the average high and low trading value of
the previous trading date. However, once trading begins, a seller will no longer
be able to refer to the previous day’s average trading price as the basis for a
sale.
All of the executives and directors of the Company are insiders, as defined by
the Securities and Exchange Commission (the “SEC”), and therefore are obligated
to satisfy the reporting requirements of Section 16 of the Securities Exchange
Act. The Vice President, Corporate Secretary will prepare the necessary form for
this reporting obligation, for either the seller’s signature or for signature
under a previously supplied power of attorney. The seller is reminded that his
or her purchase of additional Gardner Denver common stock is prohibited by the
Securities and Exchange Commission for six months following the date of a sale
in an open market transaction. However, upon the completion of one sale
transaction, the seller may continue to sell the Company’s stock, as long as the
previously described blackout periods do not apply. Acquiring stock through the
exercise of stock options or through contributions of stock by the Company to
the seller’s 401(k) account is not considered a “purchase” by the SEC.
Furthermore, the sale of stock to the Company is not considered an open market
sale transaction by the SEC.
Proceeds from the sale of Gardner Denver common stock will be reported to the
Internal Revenue Service as a sale of capital stock. The seller will be provided
a Form 1099-B by the Company, summarizing the sale transactions for a tax year.
Outside securities counsel to the Company, has advised that sales under this
program are not subject to reporting requirements under Rule 144 of the
Securities Act of 1933.

 